—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Orange County (Owen, J.), dated November 29, 1999, which denied his motion to set the valuation date for the parties’ marital assets as the date of the commencement of a prior, dismissed divorce action.
Ordered that the appeal is dismissed, without costs or disbursements, because the right of direct appeal from the order terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Martinucci v Martinucci, 288 AD2d 444 [decided herewith]). Altman, J. P., S. Miller, Friedmann and Townes, JJ., concur.